We concur in holding that the liability of the sureties was not affected by changing moneys on general deposit to "time deposits" and "savings accounts," as was done in this case. Such is the rule of Blaine County v. Fuld, 31 Idaho 358,171 P. 1138. We dissent, however, from that portion of the opinion which holds that the four thousand dollars placed on time deposit on October 16, 1922, long prior to the time the bond was given, was within the protection of the bond. The sureties were not liable for moneys deposited before the bond was executed. The bond covered moneys "to be deposited" after it became effective. *Page 564